Citation Nr: 0122336	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  99-08 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board and was remanded in September 2000 to afford the 
veteran a Board hearing at the RO.  Such a hearing was 
conducted in June 2001. 

At the June 2001 Board hearing, the veteran raised several 
new claims.  These new claims have not been adjudicated and 
are not in appellate status.  The Board hereby refers to the 
RO the newly raised claims for increased ratings for the 
veteran's service-connected headaches and service-connected 
scar of the forehead, and the newly raised claims of 
entitlement to service connection for neck, cervical spine, 
bilateral shoulder and bilateral arm disabilities.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  This newly 
enacted legislation eliminated the well-grounded claim 
requirement and provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also recently issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

In the present case, the record includes competent evidence 
of low back disability.  Moreover, service medical records do 
document a 1962 motor vehicle accident, although they include 
no complaints or clinical findings related to the low back.  
Nevertheless, the record also includes medical opinions by 
Michael W. Dennis, M.D. to the effect that the veteran's 
current low back symptoms are related to the inservice 
accident.  The veteran has not been afforded a VA examination 
and medical opinion in connection with his claim.  Under a 
liberal reading of the new version of 38 C.F.R. 
§ 3.159(c)(4), it would appear that an examination and 
opinion are necessary since there is competent evidence of 
current disability, evidence of an event during service (the 
documented motor vehicle accident) and information and 
evidence of record in the form of the veteran's statements 
and testimony and a medical opinion to the effect that the 
current low back disability may be associated with the 
inservice motor vehicle accident.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all actions necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  Such actions should include 
appropriate efforts to obtain all private 
medical records identified by the 
veteran.  The RO should also contact 
Michael W. Dennis, M.D. and request 
copies of all of the veteran's treatment 
records. 

2.  The veteran should be scheduled for a 
special VA spine examination to ascertain 
the etiology of his low back complaints.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with the 
examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current low back disability is related to 
the 1962 automobile accident during 
service.  A detailed rationale for all 
opinions expressed is requested, 
including a discussion of the reasons for 
agreeing or disagreeing with the opinions 
expressed by Dr. Dennis.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the benefit sought remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



